UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  BRITTANY WILEY, individually and on behalf
  of all others similarly situated,

                       Plaintiffs,                                  20-CV-1297 (JMF)
  v.


  ALTICE USA, INC.,
                      Defendant.

EDWARD HELLYER, individually and on behalf
of all others similarly situated,

                       Plaintiffs,                                  20-CV-1410 (JMF)
v.


ALTICE USA, INC.,                                        ORDER CONSOLIDATING CASES
                      Defendant.


JESSE M. FURMAN, United States District Judge:
       On April 3, 2020, the Court held a telephonic hearing with the parties to address
consolidation of the above captioned cases. See 20-CV-1297, ECF No. 23; 20-CV-1410, ECF No.
21. At the April 3, 2020 hearing, the Parties informed the Court that they had reached an agreement
as to consolidation. The Court adopts the Parties agreement.
       Accordingly, it is ORDERED:
       1.      The following Related Actions are consolidated for all pre-trial proceedings (the
“Consolidated Action”):

 Abbreviated Case Name               Case No.                      Date Filed
 Wiley v. Altice USA, Inc.           20-CV-1297                    Feb. 13, 2020
 Hellyer v. Altice USA, Inc.         20-CV-1410                    Feb. 18, 2020
       2.      The Related Actions shall be consolidated under the lead docket, No. 20-CV-1297.
Any new filings shall be made on the lead docket. Any dates and deadlines from No. 20-CV-1410
shall continue to apply in the lead docket.
       3.      In the event that a case that arises out of the same subject matter of the Consolidated
Action is hereafter filed in this Court or transferred from another court (“a newly filed case”),
defense counsel shall promptly serve a copy of this Order on the attorneys for the plaintiff(s) in
the newly filed case and one or more of the parties shall promptly notify the Court so it may
determine if the newly filed case should be consolidated in the Consolidated Action.
       4.      If the Court consolidates a newly filed case with the Consolidated Action, this
Order shall apply thereto. Any objection to such consolidation must be filed within ten (10) days
after the date upon which the Court orders consolidation by filing a letter motion in accordance
with the Court’s Individual Rules and Practices; any response to such a letter motion shall be filed
within three business days. Nothing in the foregoing shall be construed as a waiver of the
Defendant’s right to object to consolidation of any subsequently filed or transferred action.
       5.      Pursuant to Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure, service by e-
mail transmission shall be permitted in addition to service via ECF notification.
       6.      Plaintiffs shall have 30 days from April 3, 2020, to file a consolidated class action
complaint in the Consolidated Action, which shall be due Monday, May 4, 2020. Plaintiff Wiley
and any factual allegations associated with her individual circumstances shall be dismissed from
the action, and additional named plaintiffs shall be added who plaintiffs believe did not sign an
arbitration agreement with Defendant.
       7.      Defendant shall have 40 days following the filing of the consolidated class action
complaint to answer or file any Rule 12 motion, which shall be due on Monday, June 15, 2020.
       8.      If Defendant files a Rule 12 motion, Plaintiffs shall have 40 days from such filing
to respond, with such brief due on Monday, July 27, 2020.
       9.      Defendant shall have 15 days within which to reply to Plaintiffs’ opposition, which
shall be due on Monday, August 10, 2020.


                                                 2
       10.     According to Rule 23(g)(3) of the Federal Rules of Civil Procedure, the Court
appoints William B. Federman of Federman & Sherwood as interim lead counsel for the putative
class in the Consolidated Action.
       The Clerk of Court is directed to consolidate 20-CV-1297 and 20-CV-1410 under the lead
docket, 20-CV-1297, and to close 20-CV-1410.
       SO ORDERED.
Dated: April 8, 2020
       New York, New York
                                                         JESSE M. FURMAN
                                                       United States District Judge




                                               3
